On August 11, 1995, it was ordered that the defendant be sentenced to Montana State Penitentiary for a period of forty (40) years for the crime of Deliberate Homicide, a Felony. Should parole be obtained, conditions will apply as stated in the August 11, 1995 judgment. The defendant is to be given credit for time served in the Cascade County Detention Center, a total of 419 days. This Court recommends that the Department of Immigration and Naturalization should consider deportation upon release from prison.
On October 19, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and requested that his case be continued.
After careful consideration, the motion for a continuance was granted. The case shall be heard at the March, 1996 hearing.
Done in open Court this 19th day of October, 1995.
Hon. John Warner, Chairman, Hon. Ted O. Lympus, Member, Hon. Jeffrey M. Sherlock, Member.